DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Disposition of Claims
Claims 24-45 are pending in the application.   Claims 1-23 have been canceled.
The amendments to claim 24, filed on 1/6/2021, have been entered in the above-identified application.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Fig. 10 (see [0033] and [0035] of the published specification US 2015/0184936, or page 5 lines 14-17 and 25-29 of the as-filed specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 and its dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is unclear how applicant’s specification provides support for the claimed limitation “an elongate fold in the top skin of the sheet material with an outer web of the sheet material over-lying an inner web at the fold from one end to the other end of the container.”  It is also unclear how applicant’s specification provides support for the claimed limitation “an indicator on the inner web extending elongately from one of the container to the other.”

The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24, and its dependent claims, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 24 recites the limitation “A string of absorbent products for laying on a floor to absorb moisture from an apparatus comprising….”  It is unclear if “comprising” refers to the string of absorbent products or to the apparatus.  For the purpose of examination, the limitation is interpreted as meaning “A string of absorbent products for laying on a floor to absorb moisture from an apparatus, the string of absorbent products comprising….”
Claim 24 recites the limitation “from one of the container to the other” in line 24, which is unclear.  For the purpose of examination, the limitation is interpreted as meaning “from one end of the container to the other.”
Claim 24 recites the limitations “the other end of the container” in line 21, “the articles” in line 28, and “the floor” in line 29.  There is insufficient antecedent basis for these limitations in the claim.


Claim Rejections - 35 USC § 103

Claims 24-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nishizawa et al. (US PGPUB 2004/0127874) in view of Hughes et al. (US PGPUB 2008/0275411), and further in view of Price et al. (US PGPUB 2006/0074390).

Regarding claims 24 and 40, Nishizawa teaches absorbent articles that include an absorbent member (see Abstract).  The absorbent member comprises an absorbent material for bodily fluids (Abstract).  The absorbent material, such as a highly absorbent polymer, can be 

With regard to the claimed limitation “wherein each absorbent product: comprises an absorbent material, is long and thin and with elongate straight sides and is substantially flat,” the examiner notes that Nishizawa teaches and shows illustrations of absorption members (labeled “25”), pouch like carriers (labeled “26”), absorption bodies (labeled “20”) and/or rectangular surface sheets (labeled “2”) that meet the claimed limitations (see Figs. 11-15 and 18-20, especially Figs. 12-13 and 18-20; also Figs. 1-3 and [0108]).  In addition, or in the alternative, Price is relied upon as applied below.

With regard to the claimed limitation “a top skin of the sheet material, a bottom skin of the sheet material, the top and bottom skins of the permeable container being heat sealed around its periphery to contain the absorbent material,” Nishizawa teaches that a sealed pouch-like carrier in which the highly absorbent polymer is contained can be used ([0125]).

With regard to the claimed limitation “an elongate fold in the top skin of the sheet material with an outer web of the sheet material over-lying an inner web at the fold from one end to the other end of the container,” the examiner notes that Nishizawa shows examples of such folds (see Figs. 11-15 and 18-20, e.g. Fig. 15).

With regard to the claimed limitation “absorbed a determined amount of moisture by dripping onto the top skin and/or capillary action through the bottom skin,” the examiner notes Nishizawa teaches that the whole of the pouch-like carrier may be made of a sheet permeable to body fluids, or a part or the whole of the body fluid-accepting side of the pouch-like carrier 

Nishizawa does not appear to explicitly disclose “an indicator on the inner web extending elongately from one [end] of the container to the other.” 

However Hughes teaches tampons that comprise one or more visually perceptible benefit indicators, which can be made using a variety of techniques including printing, coating and/or folding (Abstract and [0052]).  Hughes teaches that one or more of the benefit indicators may not be substantially visible to a user prior to use of the tampon and can be primarily visible upon expansion of the tampon (see Abstract, [0039] and claims 11 and 13).  The benefit indicators can cover all or a portion of an interior surface of the tampon, or of the outer surface of the tampon and/or the outer surface of an overwrap surrounding the tampon ([0051]).  The benefit indicator can be a protection indicator that is primarily visible upon expansion of the tampon and can communicate to a user protection features, such as a perception of fluid movement to and/or containment within the core of the tampon ([0023], [0033] and [0039]).  

It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified all of an interior and/or outer surface of the absorbent article of Nishizawa with a printed, coated and/or folded benefit indicator, one or more of which may not be visible prior to use but primarily become visible upon expansion of the article, in order to obtain absorbent articles such as tampons that can communicate to a user a perception of fluid movement to and/or containment within the core of the absorbent article, as taught by Hughes (see [0023], [0033] and [0039]).

Nishizawa and Hughes do not explicitly disclose a container of permeable sheet material being continuous between the ends of adjacent absorbent products, or an absorbent string comprising a plurality of the absorbent products joined end to end with perforations between each absorbent product for separation of individual products or a strip of a desired number of products from the string.

However, Price et al. (“Price”) teaches that a sequence-attachment mechanism ‘34’ can be configured to releasably connect an end portion of a primary-article ‘74’ to an end portion of a serially-adjacent, sequential article ‘78’ ([0042]; also see Abstract, [0001] and [0039]).  Price teaches the invention can have a construction in which the sequence-attachment mechanism ‘34’ is provided by a selected modification or other adjusted configuration of an existing, previously present component of the article (see [0072]).  For instance, Price teaches that each of the backsheet, topsheet and/or strip joinder regions can include a corresponding, frangible line of weakness to thereby provide at least a portion of the releasable, sequence-attachment mechanism between the selected primary-article and its corresponding sequential-article (e.g. FIGS. 9 and 10) (see [0073] and [0075]).  Price teaches that the topsheet is operatively permeable to the liquids that are intended to be held or stored by the absorbent article, and that the baffle or backsheet may include a layer constructed of any operative material, and may or may not be configured to be liquid-permeable ([0045] and [0050]).  The examiner notes that Price also shows illustrations of absorbent products that are long and thin with elongate straight sides and are substantially flat (e.g. FIGS. 9 and 10).

It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the absorbent products of Nishizawa in view of Hughes with elongate straight sides and/or a sequence-attachment mechanism provided by an operatively frangible line of weakness in an existing, previously present component of the absorbent products (e.g. a 

With regard to the claimed limitation “a plurality of the articles can be laid on the floor as a continuous absorbent elongate string,” the examiner notes that the absorbent products of modified Nisizawa would be capable of the claimed intended use limitation.


Regarding claim 25, Nishizawa teaches Z-folds as shown in Figs. 11-13, 15 and 19 (where the surfaces present in the folded portions 26c of pouch-like carrier 26b form a Z).

Regarding claims 26 and 28-29, Hughes teaches that the benefit indicators can include printed indicia and can include a series of bands ([0047] and [0052]). The benefit indicators can also be three-dimensional coatings and can have any suitable shapes such as rectangular shapes ([0052] and [0054]).

Regarding claim 27, Hughes teaches that the benefit indicators can include printed indicia and can cover all or a portion of the interior or outer surfaces of the tampon, or of an overwrap surrounding the tampon ([0051]-[0052]).

Regarding claims 30-33, Nishizawa teaches that partitions of the permeable pouch-like carrier can be formed by applying a series of seals s1, such as an adhesive that is separable on contacting bodily fluids (e.g., as shown in Figs. 13 or 20), which allow the folds of the permeable pouch-like carrier to open at the time of fluid absorption in a manner as shown in Figs. 14 or 20 (see [0173], [0181]-[0182] and [0188]).  Nishizawa also teaches forming similar compartments 

Regarding claims 34-38, Nishizawa teaches that the material for the carrier may be selected appropriately, and basically it may be either permeable to body fluids, for example, non-woven fabric, porous film and the like, or impermeable to body fluids, for example, synthetic resin-made sheet and the like ([0133]).  Nishizawa further teaches that the whole of the pouch-like carrier may be made of a sheet permeable to body fluids, and that the carrier may have a multi-layered pouch-like structure or a matrix structure ([0126] and [0134]).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to have utilized combinations of non-woven fabrics and porous films for the pouch-like carrier in order to obtain a permeable multi-layer pouch-like carrier with an overall degree of permeability that yields a desired balance of absorption rate and diffusion (Nishizawa, see [0134]; also [0126]). 

Regarding claims 39-40, Nishizawa teaches use of a fixing part 30 such as an adhesive which can be used to bond the absorbent member 25 to surrounding members, wherein the fixing part can extend in a variety of ways as shown in Figs. 36-40 (see [0240]; also [0217]).

Regarding claims 42-44, Nishizawa teaches that the absorbent material may be a highly absorbent polymer and may be movably contained in the pouch-like carrier, or may be attached or bonded to the inner surface of the pouch-like carrier ([0131]). The highly water-absorbent polymer is capable of absorbing and retaining body fluids more than 20 times its own weight, and can be used in pulverized particulate form or in a thread-like or string-like form ([0140]-[0142]).  In addition, Hughes teaches the use of superabsorbent materials ([0058]).

Regarding claim 45, US Patent No. 6,887,266, which is incorporated by reference in paragraphs [0057] and [0073] of Hughes, teaches materials including antibiotics (see col. 8 lines 1-14).

Response to Arguments

Applicant's arguments filed on 1/6/2021 have been fully considered but they are not persuasive.  

Contention (1): Applicant contends that the reference of Nishizawa discloses long thin flat articles but that the articles are not straight-sided, as shown in Nishizawa’s Figure 1 with the curved elements on the sides.

Regarding this contention, in the examiner’s view, the claimed limitation of an absorbent product that is long and thin and with elongate straight sides is met by one or a combination of Nishizawa’s absorption members (labeled “25”), pouch like carriers (labeled “26”), absorption bodies (labeled “20”) and/or rectangular surface sheets (labeled “2”) (see Figs. 11-15 and 18-20, especially Figs. 12-13 and 18-20; also Figs. 1-3 and [0108]).  In addition, or in the alternative, the examiner notes that Price shows illustrations of absorbent products that are long and thin with elongate straight sides (e.g. FIGS. 9 and 10).


Contention (2): Applicant disagrees with the Office's assertion to the possibility of the entire product being of sheet permeable to urine, contending that without the leakproof layer referred to at the end of the abstract, the product is going to be no-use at all. 

Regarding this contention, the examiner notes that applicant claims a string of absorbent products comprising a “container of permeable sheet material,” and thus, as claimed, each 


Contention (3): Applicant contends that there is no teaching of use of the articles in a string on the floor around the apparatus.

Regarding this contention, the examiner notes that the products of modified Nishizawa would be capable of the claimed intended use limitation of being laid on a floor as a continuous absorbent elongate string as claimed.


Conclusion
 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789